NO. 12-05-00298-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS
 
IN RE: WOMCO, INC., PATRICIA                 §
MARQUESS, INDEPENDENT      
EXECUTRIX OF THE ESTATE OF               §     ORIGINAL PROCEEDING
W.O. MARQUESS, DECEASED, C.L.
HALL, DORIS HALL, LORI CLAXTON,        §
NE-TEX TRANSPORTATION CO., INC.,
AND MILLER GROVE FARM SUPPLY         § 





MEMORANDUM OPINION
            Relators Womco, Inc., Patricia Marquess as Independent Executrix of the Estate of W. O.
Marquess, Deceased, C. L. Hall, Doris Hall, Douglas Hall, Lori Claxton, NE-TEX Ag Transportation
Co., Inc., and Miller Grove Farm Supply, Inc. seek mandamus relief from an order granting a motion
for partial dismissal filed by International Truck and Engine Corporation, Price International, Inc.,
and Mahanay International, Inc., Real Parties in Interest.  The order was signed by Respondent, the
Honorable Teresa Drum, Judge of the 294th Judicial District, Van Zandt County, Texas, on July 26,
2005.
            Mandamus will issue only when the record establishes (1) a clear abuse of discretion or the
violation of a duty imposed by law and (2) the absence of an adequate remedy at law.  Walker v.
Packer, 827 S.W.2d 833, 839-40 (Tex. 1992).  After carefully reviewing the petition for writ of
mandamus, the accompanying record, and the response filed by the real parties in interest, we
conclude that Relators have not shown that Respondent abused her discretion in signing the July 26,
2005 order.  Consequently, Relators have not established that they are entitled to the requested relief.
Relators’ petition for writ of mandamus is denied.
                                                                                                     SAM GRIFFITH 
                                                                                                               Justice
Opinion delivered October 19, 2005.
Panel consisted of Worthen, C.J. and Griffith, J.

(PUBLISH)